Case 8:18-cv-02548-VMC-SPF Document 64 Filed 06/20/19 Page 1 of 2 PageID 1465



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


INVUE SECURITY PRODUCTS INC.,

              Plaintiff,

v.                                                         Case No. 8:18-cv-2548-T-33SPF

VANGUARD PRODUCTS GROUP,
INC., d/b/a VANGUARD PROTEX
GLOBAL,

              Defendant.
                                        /
                                         ORDER
       This cause comes before the Court upon Defendant’s Consent Motion for Withdrawal

of Defendant’s Response in Opposition to Plaintiff’s Motion for Preliminary Injunction [Dkt.

57] and Image Removal of Exhibit K [Dkt. 57-11] (Doc. 62) and Defendant’s unopposed

Motion to File Under Seal Its Unredacted Response in Opposition to Plaintiff’s Motion for a

Preliminary Injunction and Exhibit K Thereto (Doc. 63). After consideration, it is hereby

       ORDERED:

       Defendant’s Consent Motion for Withdrawal of Defendant’s Response in Opposition

to Plaintiff’s Motion for Preliminary Injunction [Dkt. 57] and Image Removal of Exhibit K

[Dkt. 57-11] (Doc. 62) and Defendant’s unopposed Motion to File Under Seal Its Unredacted

Response in Opposition to Plaintiff’s Motion for a Preliminary Injunction and Exhibit K

Thereto (Doc. 63) are both GRANTED. However, rather than withdrawing Document 57,

the Clerk is directed to seal Document 57, which accomplishes the relief sought in the two

motions.
Case 8:18-cv-02548-VMC-SPF Document 64 Filed 06/20/19 Page 2 of 2 PageID 1466



      ORDERED in Tampa, Florida, on this 20th day of June 2019.




                                        2
